Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

1.	This action is in response to the amendment and remarks filed on 10 September 2021.
Claims 1-20 are presently pending for examination.

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant employs broad language, which includes the use of word, and phrases, which have broad meanings in the art.  In addition, Applicant has not argued any narrower interpretation of the claim language, nor amended the claims significantly enough to construe a narrower meaning to the limitations.  As the claims breadth allows multiple interpretations and meanings, which are broader than Applicant’s disclosure, the Examiner is forced to interpret the claim limitations as broadly as reasonably possible, in determining patentability of the disclosed invention.  Although the claims are 
Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with scope parallel to the Applicant in the response, and reiterates the need for the Applicant to more clearly and distinctly define the claimed invention. 


Claim Objections
3.	Claims 1, 9 and 17 are objected to because of the following informalities:  the claims include the phrase “conditions against and at least one of a plurality of periodically-updated devices profiles…”.  The term “and” is grammatically incorrect and appear to be written inadvertently.
 Appropriate correction is required.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over MALIK et al, U. S. Patent Publication No. 2013/0007245 in view of Freimark et al., U. S. Patent Publication No. 2016/0006604 and further in view of Zimny et al., U. S. Patent Publication No. 2019/0296969.
Regarding claim 1, MALIK discloses a system, comprising: at least one computing device comprising at least one hardware processor; and program instructions stored in memory and executable in the at least one computing device that, when executed (see MALIK, ¶ [0032]; MDM system comprising device having processor and memory is disclosed), direct the at least one computing device to: enroll a plurality of client devices with a management service (see MALIK, ¶ [0035] and [0039]-[0040]; MDM system that provides management of enrolled client devices is disclosed); cause a user interface to be shown in a display of an administrator device of the management service, wherein the user interface comprises at least one field for defining an automation to be deployed through specification of: a condition associated with the client devices enrolled with the management service (see MALIK, ¶ [0036] and [0058]; GUI is provided to the administrator to monitor and manage the conditions of the enrolled devices in MDM system).
Although MALIK discloses the invention substantially as claimed it does not explicitly disclose a trigger that directs the at least one computing device to match the condition against a device profile of at least one of the client devices; and an action to be performed automatically when the condition is satisfied; prior to generating the automation to be deployed, determine a subset of the client devices to be affected by the condition; and in the user interface, display information associated with individual 
Freimark teaches a trigger that directs the at least one computing device to match the condition against a device profile of at least one of the client devices; and an action to be performed automatically when the condition is satisfied; prior to generating the automation to be deployed, determine a subset of the client devices to be affected by the condition; and in the user interface, display information associated with individual ones of the client devices in the subset affected by the condition prior to generating the automation to be deployed (see Freimark, ¶ [0039] and [0052]-[0054]; Utilized enrolled devices profile conditional analysis perform to determine if the device meets the MDM policies that are already in place or an update is required).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Freimark with that of MALIK in order to efficiently and routinely verify that the managed devices are up-to-date with all policy-settings.
Although the combination of MALIK-Freimark disclose the invention substantially as claimed, they not explicitly disclose matching conditions against at least one of a plurality of periodically-updated device profiles and a plurality of newly-received device profiles of the client devices.
Zimny teaches matching conditions against at least one of a plurality of periodically-updated device profiles and a plurality of newly-received device profiles of the client devices (see Zimny, ¶ [0136]-[0137]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of 

Regarding claim 2, MALIK-Freimark-Zimny teaches wherein the trigger as defined directs the at least one computing device to match the condition against the newly-received device profiles of the client devices in response to receipt of individual ones of  the newly-received device profiles are obtained from individual ones of the client devices in the subset (see MALIK, ¶ [0046] and Freimark, ¶ [0055]). Same motivation utilized in claim 1 equally applies as well to claim 2. 

Regarding claim 3, MALIK-Freimark-Zimny teaches wherein the at least one computing device is further directed to: receive a submission of the condition, the trigger, and the action; in response to the submission, perform a matching of the condition against at least one of: the periodically-updated devices profiles and the newly-received device profiles; and display, in the user interface, information associated with the matching of the condition (see MALIK, ¶ [0058] and Freimark, ¶ [0054]).  Same motivation utilized in claim 1 equally applies as well to claim 3. 

Regarding claim 4, MALIK-Freimark-Zimny teaches wherein the information associated with the matching of the condition displayed in the user interface comprises information 

Regarding claim 5, MALIK-Freimark-Zimny teaches wherein the client devices affected by the condition in the subset are determined by generating a query executed on a database of periodically-updated device profiles, individual ones of the periodically-updated device profiles corresponding to a respective one of the client devices enrolled with the management service (see MALIK, ¶ [0047] and [0065]).  

Regarding claim 6, MALIK-Freimark-Zimny teaches where the at least one computing device is further directed to: determine a number of the client devices in the subset to be affected by the condition; in the user interface, display the number of the client devices in the subset; and in response to a manipulation of a user interface component in the user interface, display the information associated with individual ones of the client device in the subset affected by the condition (see MALIK, ¶ [0026] and [0047]).  

Regarding claim 7, MALIK-Freimark-Zimny teaches wherein: the at least one field is a plurality of fields; and the condition, the trigger, and the action are generated based at least in part on (i) values specified in a first subset of the fields corresponding to a WHEN statement, the WHEN statement defining the trigger; (ii) values specified in a second subset of the fields corresponding to an IF statement, the IF statement defining the condition; and (ii) values specified in a third subset of the fields corresponding to a THEN statement, the THEN statement defining the action (see MALIK, ¶ [0011], [0049] 

Regarding claim 8, MALIK-Freimark-Zimny teaches wherein the values specified in the second subset of the fields corresponding to the THEN statement direct a third-party service to perform a predetermined action (see MALIK, ¶ [0044] and Freimark, ¶ [0050]).  Same motivation utilized for claim 1 applies equally as well to claim 8.

Regarding claim 9, MALIK discloses a non-transitory computer-readable medium embodying program instructions executable in at least one computing device that, when executed by the at least one computing device, direct the at least one computing device to: enroll a plurality of client devices with a management service (see MALIK, ¶ [0035] and [0039]-[0040]; MDM system that provides management of enrolled client devices is disclosed); cause a user interface to be shown in a display of an administrator device of the management service, wherein the user interface comprises at least one field for defining an automation to be deployed through specification of: a condition associated with the client devices enrolled with the management service (see MALIK, ¶ [0036] and [0058]; GUI is provided to the administrator to monitor and manage the conditions of the enrolled devices in MDM system).
Although MALIK discloses the inventions substantially as claimed, it does not explicitly disclose a trigger that directs the at least one computing device to match the condition against a device profile of at least one of the client devices; and an action to be performed automatically when the condition is satisfied; prior to generating the 
Freimark teaches a trigger that directs the at least one computing device to match the condition against a device profile of at least one of the client devices; and an action to be performed automatically when the condition is satisfied; determine a subset of the client devices to be affected by the condition; and in the user interface, display information associated with individual ones of the client devices in the subset affected by the condition (see Freimark, ¶ [0052]-[0054]; Utilized enrolled devices profile conditional analysis perform to determine if the device meets the MDM policies that are already in place or an update is required).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Freimark with that of MALIK in order to efficiently and routinely verify that the managed devices are up-to-date with all policy-settings.  
Although the combination of MALIK-Freimark disclose the invention substantially as claimed, they not explicitly disclose matching conditions against at least one of a plurality of periodically-updated device profiles and a plurality of newly-received device profiles of the client devices.
Zimny teaches matching conditions against at least one of a plurality of periodically-updated device profiles and a plurality of newly-received device profiles of the client devices (see Zimny, ¶ [0136]-[0137]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of 

Regarding claim 10, MALIK-Freimark-Zimny teaches wherein the trigger as defined directs the at least one computing device to match the condition against newly-received device profiles of the client devices in response to receipt of individual ones of the newly-received device profiles are obtained from individual ones of the client devices in the subset (see MALIK, ¶ [0046] and Freimark, ¶ [0055]). Same motivation utilized in claim 9 equally applies as well to claim 10.   

Regarding claim 11, MALIK-Freimark-Zimny teaches wherein the at least one computing device is further directed to: receive a submission of the condition, the trigger, and the action; in response to the submission, perform a matching of the condition against at least one of: the periodically-updated devices profiles and the newly-received device profiles; and display, in the user interface, information associated with the matching of the condition (see MALIK, ¶ [0058] and Freimark, ¶ [0054]).  Same motivation utilized in claim 9 equally applies as well to claim 11.   

Regarding claim 12, MALIK-Freimark-Zimny teaches wherein the information associated with the matching of the condition displayed in the user interface comprises 

Regarding claim 13, MALIK-Freimark-Zimny teaches wherein the client devices affected by the condition in the subset are determined by generating a query executed on a database of periodically-updated device profiles, individual ones of the periodically-updated device profiles corresponding to a respective one of the client devices enrolled with the management service (see MALIK, ¶ [0047] and [0065]).  

Regarding claim 14, MALIK-Freimark-Zimny teaches where the at least one computing device is further directed to: determine a number of the client devices in the subset to be affected by the condition; in the user interface, display the number of the client devices in the subset; and in response to a manipulation of a user interface component in the user interface, display the information associated with individual ones of the client device in the subset affected by the condition (see MALIK, ¶ [0026] and [0047]).    

Regarding claim 15, MALIK-Freimark-Zimny teaches wherein: the at least one field is a plurality of fields; and the condition, the trigger, and the action are generated based at least in part on (i) values specified in a first subset of the fields corresponding to a WHEN statement, the WHEN statement defining the trigger; (ii) values specified in a second subset of the fields corresponding to an IF statement, the IF statement defining the condition; and (ii) values specified in a third subset of the fields corresponding to a THEN statement, the THEN statement defining the action (see MALIK, ¶ [0011], [0049] 

Regarding claim 16, MALIK-Freimark-Zimny teaches wherein the values specified in the second subset of the fields corresponding to the THEN statement direct a third- party service to perform a predetermined action (see MALIK, ¶ [0044] and Freimark, ¶ [0050]).  Same motivation utilized for claim 9 applies equally as well to claim 16.  

Regarding claim 17, MALIK discloses a computer-implemented method, comprising: enrolling a plurality of client devices with a management service (see MALIK, ¶ [0035] and [0039]-[0040]; MDM system that provides management of enrolled client devices is disclosed); causing a user interface to be shown in a display of an administrator device of the management service, wherein the user interface comprises at least one field for defining an automation to be deployed through specification of: a condition associated with the client devices enrolled with the management service (see MALIK, ¶ [0036] and [0058]; GUI is provided to the administrator to monitor and manage the conditions of the enrolled devices in MDM system).
Although MALIK discloses the invention substantially as claimed, it does not explicitly disclose a trigger that directs the at least one computing device to match the condition against a device profile of at least one of the client devices; and an action to be performed automatically when the condition is satisfied; prior to generating the automation to be deployed, determining a subset of the client devices to be affected by the condition; and in the user interface, displaying information associated with individual 
Freimark teaches a trigger that directs the at least one computing device to match the condition against a device profile of at least one of the client devices; and an action to be performed automatically when the condition is satisfied; determining a subset of the client devices to be affected by the condition; and in the user interface, displaying information associated with individual ones of the client devices in the subset affected by the condition (see Freimark, ¶ [0052]-[0054]; Utilized enrolled devices profile conditional analysis perform to determine if the device meets the MDM policies that are already in place or an update is required).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Freimark with that of MALIK in order to efficiently and routinely verify that the managed devices are up-to-date with all policy-settings.
Although the combination of MALIK-Freimark disclose the invention substantially as claimed, they not explicitly disclose matching conditions against at least one of a plurality of periodically-updated device profiles and a plurality of newly-received device profiles of the client devices.
Zimny teaches matching conditions against at least one of a plurality of periodically-updated device profiles and a plurality of newly-received device profiles of the client devices (see Zimny, ¶ [0136]-[0137]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of 

Regarding claim 18, MALIK-Freimark-Zimny teaches wherein the trigger as defined directs the at least one computing device to E98446match the condition against newly-received device profiles of the client devices in response to receipt of individual ones of the newly-received device profiles are obtained from individual ones of the client devices in the subset (see MALIK, ¶ [0046] and Freimark, ¶ [0055]). Same motivation utilized in claim 17 equally applies as well to claim 18.   

Regarding claim 19, MALIK-Freimark-Zimny teaches wherein the at least one computing device is further directed to: receive a submission of the condition, the trigger, and the action; in response to the submission, perform a matching of the condition against at least one of: the periodically-updated devices profiles and the newly-received device profiles; and display, in the user interface, information associated with the matching of the condition, wherein the information associated with the matching of the condition displayed in the user interface comprises information associated with individual ones of the client devices in the matching (see MALIK, ¶ [0058] and Freimark, ¶ [0054]).  Same motivation utilized in claim 17 equally applies as well to claim 19.     

Regarding claim 20, MALIK-Freimark-Zimny teaches wherein: the at least one field is a plurality of fields; and the condition, the trigger, and the action are generated based at least in part on (i) values specified in a first subset of the fields corresponding to a .  

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132. The examiner can normally be reached Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444